            Case 2:19-cv-00183-MJH Document 1 Filed 02/20/19 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

 AN-HUNG YEH,
                                                    Case No. ___________
        Plaintiff,

 v.
                                                    JURY TRIAL DEMANDED
 REAXIS, INC.,

        Defendants.

                                          COMPLAINT

       NOW COMES, Plaintiff, An-Hung Yeh, by and through his attorney, Prabhu Narahari, of

Kraemer, Manes & Associates LLC, and files this complaint alleging as follows:

                                      I. Nature of the Action

       1.      Plaintiff brings this action under the Family and Medical Leave Act (“FMLA”), 29

§ U.S.C. 2601 et. seq., and 42 U.S.C. §§ 1983 and 1988.

                                    II. Jurisdiction and Venue

       2.      This action arises under the statutes cited in the preceding paragraph. This Court

has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §§ 1331 and 1343.

       3.      Plaintiff is a resident and citizen of Pennsylvania, a substantial part of the events or

omissions giving rise to the claims occurred in Western Pennsylvania, and, therefore, this action

is within the jurisdiction of the United States District Court for the Western District of

Pennsylvania and the venue is proper pursuant to 28 U.S.C. § 1391(b).

                                            III. Parties

       4.      Plaintiff, An-Hung Yeh, (“Plaintiff”), is an adult individual who currently resides

at Suite 501, 1290 Sweet Home Road, Amherst, NY 14228.
            Case 2:19-cv-00183-MJH Document 1 Filed 02/20/19 Page 2 of 5




       5.      Defendant, Reaxis, Inc. (“Defendant”) is a corporation with a business address of

941 Robinson Highway, McDonald, PA 15057.

                                             IV. Facts

       6.      Plaintiff began working for Defendant in April 2017 as the Senior R & D Chemist.

       7.      Plaintiff was promoted to Technical Director in December 2017.

       8.      Plaintiff worked from April 2017 through February 2018 with no issues.

       9.      In early July 2018, Mr. Van der Poel, appointed Dr. Brett Allen to manage

Plaintiff’s department.

       10.     On August 15, 2018, Plaintiff’s mother was diagnosed with stage 4 colon cancer.

Plaintiff immediately informed Dr. Allen and Mr. Van der Poel that he intended to take FMLA-

protected leave.

       11.     Later that night, Ryan Stayschich, informed Plaintiff of a rumor that Sydney Fisher,

QC Manager, would take over the department after Plaintiff was fired.

       12.     Mr. Van der Poel terminated Plaintiff on August 27, 2018.



                                       V. Causes of Action

                                           COUNT I
                             Retaliation in Violation of the FMLA

       13.     All other paragraphs of this pleading are incorporated herein as if set forth at length.

       14.     Defendant employs more than 50 people within a 75-mile radius of the worksite

where Plaintiff worked.
            Case 2:19-cv-00183-MJH Document 1 Filed 02/20/19 Page 3 of 5




          15.    Plaintiff worked more than 1,250 hours for Defendant in the previous year prior to

Defendant unlawfully terminating Plaintiff.

          16.    Plaintiff believes, and therefor avers, Defendant unlawfully retaliated against

Plaintiff, including but not limited to Defendant unlawfully terminating Plaintiff, in whole or in

part, for announcing his intention to take FMLA-protected leave.

          17.    Defendants’ acts and omissions constitute illegal retaliation under the FMLA.

          18.    As a direct result of Defendant’s unlawful acts and omissions, Plaintiff suffered

damages.

          WHEREFORE, Plaintiff respectfully request that this Court enter judgment in his favor,

and against the Defendant, and award all damages available at law and in equity, including: lost

wages, front pay, compensatory damages, liquidated damages, court costs, attorney fees, pre-

judgment and continuing interest, and any other relief that the Court deems necessary and proper.


                                            COUNT II
                              Interference in Violation of the FMLA

          19.    All other paragraphs of this pleading are incorporated herein as if set forth at

length.

          20.    Defendant employs more than 50 people within a 75-mile radius of the worksite

where Plaintiff worked.

          21.    Plaintiff worked more than 1,250 hours for Defendant in the previous year prior to

   Defendant unlawfully terminating Plaintiff.

          22.    Plaintiff believes, and therefor avers, that Defendant unlawfully interfered with,

   restrained, and denied the exercise and attempted exercise of Plaintiff’s lawful right to FMLA-
          Case 2:19-cv-00183-MJH Document 1 Filed 02/20/19 Page 4 of 5




   protected leave by terminating Plaintiff directly after informing Defendant of his need for

   FMLA leave.

        23.   Defendants’ acts and omissions constitute illegal interference under the FMLA.

        24.   As a direct result of Defendant’s unlawful acts and omissions, Plaintiff suffered

   damages.

       WHEREFORE, Plaintiff respectfully request that this Court enter judgment in his favor,

and against the Defendants, and award all damages available at law and in equity, including: lost

wages, front pay, compensatory damages, punitive damages, court costs, attorney fees, pre-

judgment and continuing interest, and any other relief that the Court deems necessary and proper.


                                                               Respectfully Submitted,




                                                               ________________________
                                                               PA ID: 323895

                                                               KRAEMER, MANES
                                                               & ASSOCIATES LLC
                                                               US Steel Tower, 48th Floor
                                                               600 Grant St, Suite 4875
                                                               Pittsburgh, PA 15219
                                                               (412) 626-5588 Direct
                                                               (412) 637-0237 Fax
                                                               pn@lawkm.com
Case 2:19-cv-00183-MJH Document 1 Filed 02/20/19 Page 5 of 5
